      Case 3:20-cr-01586-GPC Document 8 Filed 06/11/20 PageID.11 Page 1 of 1




 1

 2

 3                              UNITED STATES DISTRICT COURT
 4                             SOUTHERN DISTRICT OF CALIFORNIA
 5

 6   UNITED STATES OF AMERICA,                                Case No.

 7                              Plaintiff,                    I N F O R M A T I O N

 8         v.                                                 Title 21, U.S.C.,
                                                              Secs. 952 and 960 -
 9   ASHLEY SUSAN MAHER,                                      Importation of
                                                              Methamphetamine (Felony)
10                              Defendant.

11

12        The United States Attorney charges:
13        On    or   about     May   12,      2020,    within     the    Southern     District    of
14 California,        defendant,        ASHLEY        SUSAN     MAHER,     did   knowingly       and
15 intentionally import 500 grams and more, to wit:                         approximately 43.72
16 kilograms     (96.38       pounds)    of    a   mixture      and     substance   containing     a
17 detectable        amount     of   Methamphetamine,             a     Schedule II    Controlled
18 Substance, into the United States from a place outside thereof; in

19 violation of Title 21, United States Code, Sections 952 and 960.

20                June 10, 2020
          DATED: _______________.
21                                                    ROBERT S. BREWER, JR.
                                                      United States Attorney
22

23

24                                                    NICHOLAS J. HERNANDEZ
                                                      Assistant U.S. Attorney
25

26

27

28

     NJH:cd:5/20/2020
